Case 3:21-cv-00302-BJD-MCR Document 4 Filed 03/19/21 Page 1 of 5 PageID 11




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


RANDY L. WOULLARD,

                   Plaintiff,

v.                                              Case No. 3:21-cv-302-BJD-MCR

LOVETT, DIRECTOR OF
MENTAL HEALTH,

                 Defendant.
______________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, an inmate of the Florida penal system proceeding pro se, filed

a declaration (Doc. 1; Dec.), an unsigned memorandum of law (Doc. 2; Memo),

and a proposed order to show cause why a preliminary injunction or temporary

restraining order should not be issued against Defendant Lovett (Doc. 2-1).

Plaintiff complains that he is being forced to complete a “step down” program,

and Defendant Lovett, the director of mental health, was deliberately

indifferent to his threats of suicide. See Dec. at 1; Memo at 1. Plaintiff contends

he spoke with Defendant Lovett twice on March 11, 2021, once before he

threatened to kill himself, and once after he was treated by the nurse for

having cut himself with a sharp object. See Dec. at 1-2. According to Plaintiff,

when Plaintiff threatened suicide, Defendant Lovett told him, “I don’t care
Case 3:21-cv-00302-BJD-MCR Document 4 Filed 03/19/21 Page 2 of 5 PageID 12




what you do”; “good luck”; “you can kill yourself because you [sic] going to

complete the program”; and “help yourself.” Id. Plaintiff contends he “remains

suicidal and currently is on a hunger strike.” Id. at 2.1

      It is unclear what relief Plaintiff seeks. In his memorandum, he

identifies the elements a movant must satisfy to receive injunctive relief, and

he contends he will suffer “immediate or irreparable injury/harm without

intervention of the Court.” See Memo at 1, 2.

      Injunctive relief, whether in the form of a temporary restraining order

or a preliminary injunction, “is an ‘extraordinary and drastic remedy,’ and [the

movant] bears the ‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc.,

840 F.3d 1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d 1163,

1176 (11th Cir. 2000)). To demonstrate entitlement to injunctive relief, a

movant must show the following four prerequisites:

             (1) a substantial likelihood of success on the merits; (2)
             that irreparable injury will be suffered if the relief is
             not granted; (3) that the threatened injury outweighs
             the harm the relief would inflict on the non-movant;
             and (4) that entry of the relief would serve the public
             interest.

      1   In light of his assertions, the Clerk of Court sent a copy of Plaintiff’s
declaration and other filings, along with the Amended Standing Order (Doc. 3) that
is entered when an inmate makes a claim of suicidal intent or other imminent
physical harm, to the Inspector General and to the Warden of New River Correctional
Institution. This is not the first time Plaintiff has notified the Court that he fears for
his life for being forced to complete the step down program. See Dismissal Order,
Case No. 3:21-cv-213-BJD-JRK (listing other cases).

                                            2
Case 3:21-cv-00302-BJD-MCR Document 4 Filed 03/19/21 Page 3 of 5 PageID 13




Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005).

In the context of prison litigation, under the dictates of the Prison Litigation

Reform Act, injunctive relief must be “narrowly drawn, extend no further than

necessary to correct the harm . . . and be the least intrusive means necessary

to correct the harm.” See 18 U.S.C. § 3626(a)(2). See also Thomas v. Bryant,

614 F.3d 1288, 1318 (11th Cir. 2010).

      Plaintiff does not carry his burden to demonstrate injunctive relief is

warranted. Importantly, Plaintiff does not include a “precise and verified

description of the conduct and the persons subject to restraint.” See M.D. Fla.

R. 6.01(a), 6.02(a)(1). Additionally, to the extent Plaintiff asks the Court to

require prison officials to remove him from the step down program, the relief

he seeks relates solely to matters of prison administration, an area in which

courts are reluctant to interfere. See Bell v. Wolfish, 441 U.S. 520, 547-48

(1979) (“[T]he operation of our correctional facilities is peculiarly the province

of the Legislative and Executive Branches . . . not the Judicial.”). See also

McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the decision

where to house inmates is at the core of prison administrators’ expertise.”).

      Plaintiff also fails to demonstrate a likelihood of success on the merits of

what appears to be a deliberate indifference claim against Defendant Lovett.

Plaintiff offers only his own self-serving allegations and does not support his

                                        3
Case 3:21-cv-00302-BJD-MCR Document 4 Filed 03/19/21 Page 4 of 5 PageID 14




motion with affidavits or a verified complaint. Even if Plaintiff had submitted

a complaint asserting a colorable claim against Defendant Lovett, he must do

more than that to demonstrate entitlement to injunctive relief. See S. Wine &

Spirits of Am., Inc. v. Simpkins, No. 10-21136-Civ, 2011 WL 124631, at *2 (S.D.

Fla. Jan. 14, 2011) (“A substantial likelihood of success on the merits is shown

if good reasons for anticipating that result are demonstrated. It is not enough

that a merely colorable claim is advanced.”).

      Finally, Plaintiff opted to pursue judicial intervention before exhausting

his administrative remedies through the prison grievance process, which is

relevant to the Court’s consideration. See Farmer v. Brennan, 511 U.S. 825,

847 (1994) (“When a prison inmate seeks injunctive relief, a court need not

ignore the inmate’s failure to take advantage of adequate prison procedures,

and an inmate who needlessly bypasses such procedures may properly be

compelled to pursue them.”).

      For the foregoing reasons, this case will be dismissed without prejudice

to Plaintiff’s right to initiate a civil rights action to address any allegedly

unconstitutional conditions of his confinement, if he elects to file one. As

Plaintiff has been advised, the Court has approved the use of a civil rights

complaint form for cases filed by prisoners pursuant to 42 U.S.C. § 1983.




                                       4
Case 3:21-cv-00302-BJD-MCR Document 4 Filed 03/19/21 Page 5 of 5 PageID 15




      Accordingly, it is

      ORDERED:

      1.     Plaintiff’s motion for injunctive relief (Doc. 2) is DENIED.

      2.     This case is DISMISSED without prejudice.

      3.     The Clerk shall enter judgment dismissing this case without

prejudice and close the file.

      4.     The Clerk shall send Plaintiff a civil rights complaint form and an

Affidavit of Indigency form. If Plaintiff chooses to initiate a civil rights action,

he may complete and submit the appropriate forms. Plaintiff should not place

this case number on the forms. The Clerk will assign a separate case number

if Plaintiff elects to refile his claims. In initiating such a case, Plaintiff should

either file a fully completed Affidavit of Indigency (if he desires to proceed as a

pauper) or pay the proper filing fee (if he does not desire to proceed as a

pauper).

      DONE AND ORDERED at Jacksonville, Florida, this 18th day of

March 2021.




Jax-6 3/18
c:    Randy L. Woullard, #618997
                                         5
